     Case 21-30085-hdh11 Doc 266 Filed 03/01/21           Entered 03/01/21 14:56:30       Page 1 of 6




United States Department of Justice
Office of the United States Trustee
1100 Commerce St. Room 976
Dallas, Texas 75242
(214) 767-8967

Lisa L. Lambert
Tx Bar. No. 11844250 (also NY)
Juliet Sarkessian
PA Bar No. 57872 (also NY)
for the United States Trustee

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


                                                         Chapter 11
In re:                                                   Case No. 21-30085-hdh11
NATIONAL RIFLE ASSOCIATION OF                            Jointly Administered
AMERICA and SEA GIRT LLC                                 Hearing Date: 3/04/2021
    Debtors.                                             Hearing Time: 1:30 p.m.



         U.S. TRUSTEE’S AMENDED 1 WITNESS AND EXHIBIT LIST FOR HEARING ON
       DEBTORS’ APPLICATION TO EMPLOY BREWER, ATTORNEYS & COUNSELORS AS
            SPECIAL COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION

TO THE HONORABLE HARLIN D. HALE,
UNITED STATES BANKRUPTCY JUDGE:

         The United States Trustee for Region 6 designates the following witnesses and exhibits for the

hearing on Debtors’ Application for Entry of Order Pursuant to sections 105 (a), 327(e), 329, and

1107(b) of the Bankruptcy Code Authorizing and Approving the Employment and Retention Effective

as of the Petition Date of Brewer, Attorneys & Counselors as Special Counsel for the Debtors and

Debtors in Possession, and incorporates by reference the Witness and Exhibit List the United



1
    All amendments are shown in boldface.
    Case 21-30085-hdh11 Doc 266 Filed 03/01/21             Entered 03/01/21 14:56:30       Page 2 of 6




States Trustee for Region 6 filed on February 18, 2021, at Docket No. 180:

                                                Witnesses

    1. William A. Brewer III of Brewer, Attorneys & Counselors;

    2. Michael J. Collins of Brewer, Attorneys & Counselors;

    3. Carolyn Meadows of the National Rifle Association;

    4. John C. Frazer of the National Rifle Association;

    5. Wayne LaPierre of the National Rifle Association; and

    6. Any witness designated on another party’s witness list, or called by any other party.

                  Designated Deposition and 341(a) Testimony of Debtors’ Representatives 2

    1. Deposition testimony of John C. Frazer, Secretary and General Counsel to the National

         Rifle Association of America, taken in In the Matter of: National Rifle Association of

         America v. Ackerman McQueen, Inc., et al., Case No. 3:19-cv-2074 (N.D. Tex.)(“NRA v.

         Ackerman”), taken on January 16, 2020, Tr. at 182:19–183:1; Tr. at 270:10-17; Tr. at

         271:1-10; and Tr. at 386:22–387:15, and certificate of the court reporter.

    2.   Deposition testimony of Carolyn Meadows, President of the National Rifle Association of

         America, taken in NRA v. Ackerman, taken on January 29, 2020, Tr. at 109:20–110:3; Tr.

         at 114:15–118:21; Tr. at 120:3–21; Tr. at 143:18–19; Tr. at 144:20–146:2; Tr. at 146:12–16;

         Tr. at 148:19–149:7; Tr. at 150:11–151:16; Tr. at 229:10–230:6; Tr. at 231:7–9; Tr. at

         231:17–232:2, and certificate of the court reporter.

    3. Selections from the testimony given by representatives of the Debtors at the Meeting of

         Creditors under section 341(a) of the Bankruptcy Code on February 22, 2021.


2
    The designated deposition testimony of Mr. Frazer and Ms. Meadows will be filed after counsel to the
    Debtors confirm to counsel to the U.S. Trustee that they do not take the position that such testimony
    cannot be publicly filed.
                                                     2
    Case 21-30085-hdh11 Doc 266 Filed 03/01/21              Entered 03/01/21 14:56:30     Page 3 of 6




                                                 Exhibits

    Exhibit Identification                                              Exhibit   Offer     Admit

    Summons and Complaint in People of the State of New York v.           A
    The National Rifle Ass’n of Am., et al., Index No.
    451625/2020 (Sup. Ct. N.Y. Cnty.), NYSCEF Docket No. 1,
    filed Aug. 6, 2020

    Letter from Wayne LaPierre to NRA members and supporters              B
    dated Jan. 15, 2021

    Press Release of Jan.15, 2021                                         C

    Questions & Answers, www.nraforward.org                               D

    Memorandum Opinion and Order, D.I. 166 in National Rifle               E
    Ass’n of Am. v. Ackerman McQueen, Inc., et al., Case No.
    3:19-cv-2074 (N.D. Tex., Sept. 14, 2020)

    The National Rifle Ass’n of Am. v. North, 903843-20, 2020              F
    N.Y. Slip Op. 51109(U), 130 N.Y.S. 3d 925 (Table), 2020
    N.Y. Misc. LEXIS 6979, at * 8-9 (Sup. Ct. Albany Cnty, Oct.
    2, 2020)

    NRA IRS Form 990 for 2018 3                                           G

    NRA IRS Form 990 for 2019                                             H

    Statement of Financial Affairs of Debtor National Rifle                I
    Association of America filed in these cases on Feb. 15, 2021,
    at D.I. 162

    Defendant’s Answer to Amended Complaint in National Rifle              J
    Ass’n v. Oliver North, 903843-20 (Sup. Ct. Albany Cnty, Aug.
    31, 2020), NYSCEF Docket No. 41
    Hearing Transcript of September 13, 2018, in National                 K
    Rifle Association of America, v. Lockton Affinity LLC, et al.,
    Case No. 1:18-cv-639, United States District Court of the
    Eastern District of Virginia.



3
    The NRA’s IRS Form 990 for 2018 and 2019 are publicly available.

                                                     3
    Case 21-30085-hdh11 Doc 266 Filed 03/01/21             Entered 03/01/21 14:56:30           Page 4 of 6




    Exhibit Identification                                                Exhibit      Offer     Admit

    Memo dated February 26, 2019 signed by Oliver North,                     L
    Richard Childress, and Carolyn Meadows, to Wayne
    LaPierre, marked as Exhibit 18 in the Deposition of
    Carolyn Meadows in NRA v. Ackerman. 4

    Memo dated March 22, 2019 signed by Oliver North,                        M
    Richard Childress, and Carolyn Meadows, to William
    Brewer, marked as Exhibit 15 in the deposition of Oliver
    North in NRA v. Ackerman, taken on December 18, 2019.

    Email dated March 22, 2019, from Oliver North to John                    N
    Frazer, attaching Exhibit M above as well as a memo
    dated March 22, 2019 signed by Oliver North, Richard
    Childress, and Carolyn Meadows, to the NRA Audit
    Committee, marked as Exhibit 2 in in the Deposition of
    Carolyn Meadows in NRA v. Ackerman.

    Memo dated March 31, 2019 from Oliver North to Wayne                     O
    LaPierre, marked as Exhibit 6 in the Deposition of Wayne
    LaPierre in NRA v. Ackerman, taken on September 24,
    2019.

    Memo dated April 18, 2019 signed by Oliver North and                     P
    Richard Childress to John Frazer and Charles Cotton,
    marked as Exhibit 29 in the Deposition of Oliver North in
    NRA v. Ackerman.

    Email dated April 25, 2019 from Oliver North to John                     Q
    Frazer, copy to Richard Childress and Carolyn Meadows
    attaching memo from Oliver North to the Executive
    Committee of the NRA of the same date, marked as
    Exhibit 40 in the deposition of Oliver North in NRA v.
    Ackerman.

    Memo dated July 15, 2019 from Emily Cummins, marked                      R
    as Exhibit 9 in the deposition of Craig Spray in NRA v.
    Ackerman, taken on October 3, 2019




4   Exhibits L through R will be filed after counsel to the Debtors confirm to counsel to the U.S. Trustee
    that they do not take the position that such documents cannot be publicly filed.
                                                      4
   Case 21-30085-hdh11 Doc 266 Filed 03/01/21               Entered 03/01/21 14:56:30        Page 5 of 6




Exhibits may be re-lettered if parties agree on summary table. The United States Trustee reserves the

right to supplement this list of witnesses and exhibits based on any additional information obtained

through discovery or other sources. The United States Trustee reserves the right to use any exhibit

designated on another party’s list. An exhibit binder will be provided at trial. The U.S. Trustee reserves

the right to call additional witnesses or introduce additional exhibits in rebuttal.

DATED: March 1, 2021                                   Respectfully submitted,

                                                       WILLIAM T. NEARY
                                                       UNITED STATES TRUSTEE

                                                       By: /s/ Lisa L. Lambert
                                                       Lisa L. Lambert
                                                       Assistant U.S. Trustee - Dallas
                                                       Tx Bar No. 11844250 (also NY)
                                                       Office of the United States Trustee
                                                       1100 Commerce Street, Room 976
                                                       Dallas, Texas 75242
                                                       (214) 767-8967
                                                       Lisa.L.Lambert@usdoj.gov

                                                       By: /s/ Juliet Sarkessian
                                                       Juliet Sarkessian
                                                       Trial Attorney
                                                       PA Bar No. 57873 (also NY)
                                                       Office of the United States Trustee
                                                       J. Caleb Boggs Federal Building
                                                       844 King Street, Suite 2207, Lockbox 35
                                                       Wilmington, DE 19801
                                                       (302) 573-6491
                                                       Juliet.M.Sarkessian@usdoj.gov




                                                      5
Case 21-30085-hdh11 Doc 266 Filed 03/01/21                Entered 03/01/21 14:56:30      Page 6 of 6




                                     Certificate of Service

   I certify that on March 1, 2021, I served a true copy of this document either by electronic case

   filing and/or by email on the following parties and on those requesting ECF notice.


                                                    By:     /s/ Lisa L. Lambert
                                                            Lisa L. Lambert,
                                                            Assistant United States Trustee



   Patrick J. Neligan, Jr.
   Douglas J. Buncher
   John D. Gaither
   NELIGAN, LLP
   325 North St. Paul, Suite 3600
   Dallas, Texas 75201
   pneligan@neliganlaw.com
   dbuncher@neliganlaw.com
   jgaither@neliganlaw.com

   Michael J. Collins
   BREWER, ATTORNEYS & COUNSELORS
   1717 Main Street, Suite 5900
   Dallas, Texas 75201
   MJC@brewerattorneys.com




                                                6
